Name: COMMISSION REGULATION (EC) No 2143/97 of 30 October 1997 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  regions of EU Member States;  cooperation policy
 Date Published: nan

 31 . 10 . 97 EN Official Journal of the European Communities L 297/89 COMMISSION REGULATION (EC) No 2143/57 of 30 October 1997 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aid products (7), fixes the refunds on those products; whereas Annex II to Regulation (EEC) No 2219/92 should be adapted to take account of those adjustments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 1 0 thereof, Whereas Commission Regulation (EEC) No 1 696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agri ­ cultural products to the Azores and Madeira; Whereas Annex II to Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance (5), as last amended by Regulation (EC) No 1 879/97 (6), fixes the aid for milk products; Whereas Commission Regulation (EC) No 2142/97 of 30 October 1997 fixing the export refunds on milk and milk Article 1 Annex II to amended Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 31 October 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 173 , 27. 6 . 1992, p. 1 . (2) OJ L 320 , 11 . 12 . 1996, p. 1 . 0 OJ L 179, 1 . 7. 1992, p. 6. (&lt;) OJ L 238 , 23 . 9 . 1993 , p. 24. (5 OJ L 218 , 1 . 8 . 1992, p . 75 . (6) OJ L 265, 27. 9 . 1997, p. 49 . (*) See page 81 of this Official Journal . L 297/90 T EN Official Journal of the European Communities 31 . 10 . 97 ANNEX 'ANNEX II (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter ('): 0401 10  Of a fat content, by weight, not exceeding 1 % : ll 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 9000 C ) 2,327 0401 10 90   Other 0401 10 90 9000 C ) 2,327 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 11    In immediate packings of a net content not exceeding 2 litres : ll  Of a fat content, by weight, not exceeding 1,5% 0401 20 11 9100 C ) 2,327  Of a fat content, by weight, exceeding 1,5 % 0401 20 11 9500 C ) 3,597 0401 20 19    Other: ll  Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 9100 C ) 2,327  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 9500 C ) 3,597   Exceeding 3 % : I 0401 20 91    In immediate packings of a net content not exceeding 2 litres : l l  Of a fat content, by weight, not exceeding 4 % 0401 20 91 9100 C ) 4,551  Of a fat content, by weight, exceeding 4 % 0401 20 91 9500 C ) 5,302 0401 20 99    Other:  Of a fat content, by weight, not exceeding 4 % 0401 20 99 9100 C ) 4,551  Of a fat content, by weight, exceeding 4 % 0401 20 99 9500 C ) 5,302 0401 30  Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 0401 30 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight:  Not exceeding 10 % 0401 30 11 9100 C ) 6,803  Exceeding 10 % but not exceeding 17 % 0401 30 11 9400 C ) 10,50  Exceeding 17 % 0401 30 11 9700 C ) 15,77 0401 30 19    Other:  Of a fat content, by weight:  Not exceeding 10 % 0401 30 19 9100 C ) 6,803  Exceeding 10 % but not exceeding 17 % 0401 30 19 9400 C ) 10,50  Exceeding 17 % 0401 30 19 9700 C ) 15,77   Exceeding 21 % but not exceeding 45 % : 31 . 10 . 97 I EN I Official Journal of the European Communities L 297/91 I (in ECU/1 00 q weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0401 30 31    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight:  Not exceeding 35 % 0401 30 31 9100 C ) 38,32  Exceeding 35 % but not exceeding 39 % 0401 30 31 9400 C ) 59,85  Exceeding 39 % 0401 30 31 9700 C ) 66,00 0401 30 39    Other:  Of a fat content, by weight:  Not exceeding 35 % 0401 30 39 9100 C ) 38,32  Exceeding 35 % but not exceeding 39 % 0401 30 39 9400 C ) 59,85  Exceeding 39 % 0401 30 39 9700 C ) 66,00   Exceeding 45 % : 0401 30 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight:  Not exceeding 68 % 0401 30 91 9100 C ) 75,22  Exceeding 68 % but not exceeding 80 % 0401 30 91 9400 C ) 110,55  Exceeding 80 % 0401 30 91 9700 C ) 129,01 0401 30 99    Other:  Of a fat content, by weight:  Not exceeding 68 % 0401 30 99 9100 C ) 75,22  Exceeding 68 % but not exceeding 80 % 0401 30 99 9400 C ) 110,55  Exceeding 80 % 0401 30 99 9700 C ) 129,01 ex 0402 Skimmed-milk powder of a fat content, by weight, not exceeding 1,5 % 0402 10 11 9000 0402 10 19 9000 (2 ) 68,00 ex 0402 Whole milk powder of a fat content, by weight, not exceeding 27 % 0402 21 11 9900 0402 21 19 9900 (2) 102,60 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight:  Not exceeding 11 % 0402 21 11 9200 (2) 68,00  Exceeding 1 1 % but not exceeding 1 7 % 0402 21 11 9300 (2) 90,54  Exceeding 17 % but not exceeding 25 % 0402 21 11 9500 (2) 95,38  Exceeding 25 % 0402 21 11 9900 (2) 102,60 Other: 0402 21 19      Of a fat content, by weight, exceeding 11 % but not exceeding 27 % :  Not exceeding 17% 0402 21 19 9300 (4) 90,54  Exceeding 17 % but not exceeding 25 % 0402 21 19 9500 (2) 95,38  Exceeding 25 % 0402 21 19 9900 (2) 102,60    Of a fat content, by weight, exceeding 27 % : L 297/92 I EN I Officiai Journal of the European Communities 31 . 10 . 97 (in ECU/1 00 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ex 0405 Butter and other fats and oils derived from milk; dairy spreads : 0405 10  Butter:   Of a fat content, by weight, not exceeding 85 % :    Natural butter: 0405 10 11     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of ' 80 % or more but less than 82 % 0405 10 11 9500 176,10       Of 82 % or more 0405 10 11 9700 180,50 0405 10 19     Other:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 19 9500 176,10       Of 82 % or more 0405 10 19 9700 180,50 0405 10 30    Recombined butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 30 9100 176,10       Of 82 % or more 0405 10 30 9300 180,50 Other:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 30 9500 176,10       Of 82 % or more 0405 10 30 9700 180,50 0405 10 50    Whey butter:     In immediate packings of a net content not exceeding 1 kg: _____ Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 50 9100 176,10       Of 82 % or more 0405 10 50 9300 i 180,50     Other:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 50 9500 176,10       Of 82 % or more 0405 10 50 9700 180,50 0405 10 90   Other 0405 10 90 9000 187,10 ex 0405 20  Dairy spreads : 0405 20 90   Of a fat content by weight of more than 75 % but less than 80 % :    Of a fat content by weight:     Of more than 75 % but less than 78 % 0405 20 90 9500 165,09     Of 78 % or more 0405 20 90 9700 171,69 0405 90  Other: 0405 90 10   Of a fat content by weight of 99,3 % or more and of a water content by weight not exceeding 0,5 % : 0405 90 10 9000 228,00 0405 90 90   Other 0405 90 90 9000 180,50 31 . 10. 9 7 Official Journal of the European Communities L 2 9 7 / 9 3 (in ECU/100 kg weight, if no other indication) Additional requirements for using the product code CN code Description of goods Maximum water content in product weight (%) Minimum fat content in the dry matter (%) Product code Notes Amount of aid ex 0 4 0 6 Cheese and curd(3): e x 0 4 0 6 9 0 2 3    Edam 4 7 4 0 0 4 0 6 9 0 2 3 9 9 0 0 0 7 5 , 3 1 ex 0 4 0 6 9 0 2 5 Tilsit 4 7 4 5 0 4 0 6 9 0 2 5 9 9 0 0 0 7 6 , 2 5 ex 0 4 0 6 9 0 7 6        Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, Samsoe:         Of a fat content, by weight, in the dry matter of 45 % or more but less than 5 5 % : I EN 1 ex 0406 90 87    Of 19 % or more but less than 39 % Of 39 % or more  Exceeding 52 % but not exceeding 62 %:   cheeses produced from whey, except for Manouri   Other, of a fat content, by weight, in the dry matter: Of less than 5 %    Of 5 % or more but less than 19 %    Of 19 % or more but less than 40 % 47 19 40 39 60 55 5 53 19 0406 90 86 9400 0406 90 86 9900 0406 90 87 9100 0406 90 87 9200 0406 90 87 9300 0406 90 87 9400 0 0 0 0 0 71,32 90,34 51,11 58,31 63,25          Of a dry matter content, by weight, of 50 % or more but less than 56 %          Of a dry matter content, by weight, of 56 % or more         Of a fat content, by weight, in the dry matter of 55 % or more        Gouda:         Of a fat content, by weight, in the dry matter of less than 48 %         Of a fat content by weight, in the dry matter of 48 % or more but less than 55 % Other        Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio        Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey         Exceeding 47 % but not exceeding 52 % :          cheeses produced from whey          Other, of a fat content, by weight, in the dry matter: Of less than 5 %           Of 5 % or more but less than 1 9 % 50 45 0406 90 76 9300 (3) 71,94 44 45 0406 90 76 9400 (3) 82,65 46 55 0406 90 76 9500 (3) 79,62 50 20 0406 90 78 9100 (3) 67,50 45 48 0406 90 78 9300 (3) 82,65 45 55 0406 90 78 9500 (3) 82,65 56 40 0406 90 79 9900 (3) 62,51 44 45 0406 90 81 9900 (3) 88,63 0406 90 86 9100  52 0406 90 86 9200 (3) 61,34 51 5 0406 90 86 9300 (3) 63,48 ex 0406 90 78 ex 0406 90 79 ex 0406 90 81 ex 0406 90 86 L 297/94 I EN I Official Journal of the European Communities 31 . 10 . 97 (in ECU/100 kg weight, if no other indication) Additional requirements for using the product code CN code Description of goods Maximum water content in product weight (% ) Minimum fat content in the dry matter (% ) Product code Notes Amount of aid ex 0406 90 87           Of 40 % or more : (cont'd.)            Idiazabal , Manchego and Roncal manufactured exclu ­ sively from sheep's milk 45 45 0406 90 87 9951 0 87,04            Maasdam 45 45 0406 90 87 9971 0 86,78            Manouri 43 53 0406 90 87 9972 0 33,07            Hushallsost 46 45 0406 90 87 9973 0 77,68            Murukoloinen 41 50 0406 90 87 9974 0 86,78            Other: 47 40 0406 90 87 9979 ( 3) 75,31 ex 0406 90 88         Exceeding 62 % but not exceeding 72 % :          cheeses produced from whey          Other:           Other:            Of a fat content, by weight, in the dry matter:             Of 10% or more but less 0406 90 88 9100  than 19% 60 10 0406 90 88 9300 0 52,55 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no aid shall be granted . When completing customs formalities, the applicant shall state on the declaration provided for this purpose , whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product . (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the whey and/or added casein and/or caseinates shall not be taken into account in the added calculation of the amount of aid . When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. (3) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the aid is granted on the net weight, the weight of the liquid being deducted . ( 4) The weight of added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content, by weight . The aid per 100 kilograms of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kilograms of product; however, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose and/or added caseinates, contained in 100 kilograms of product; (b) a component calculated in accordance with the provisions of Article 12 (3) of amended Regulation (EC) No 1466/95 (OJ L 144, 28 . 6 . 1995, p. 22). When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished products, and in particular,  the lactose content of the added whey.'